Mr. President, permit me to congratulate you on your assumption of the high office of President of the twenty-seventh session. I wish you every success in steering the deliberations of this august Assembly.
131.	May I also take this opportunity to express my appreciation to the outgoing President, Mr. Adam Malik of Indonesia, for the efficient manner in which he chaired the twenty-sixth session of the General Assembly when discussions of far-reaching importance to this Organization were undertaken.
132.	It is now nearly a year since the Secretary-General, Mr. Kurt Waldheim, assumed his duties. At that time we expressed to him the best wishes of the Government of the Republic of Sierra Leone [2031st meeting]. I wish to commend him for his achievements over the past nine months. Very soon after assuming office, the Secretary- General made historic visits to various parts of the world, including Africa. He met and exchanged views with heads of State and government and foreign ministers. We are confident that during his tenure of office he will raise aloft the high ideals of the United Nations.
133.	We congratulate him in particular for having succeeded in persuading the racist regime of South Africa to permit an officer of the United Nations to enter Namibia in order to investigate in great detail the political situation in that Territory with the ultimate aim of granting it independence. My delegation takes this opportunity to thank him and his staff for the report they have submitted on this question. 
134.	May I take this opportunity to report that our new Republic, under the Presidency of His Excellency Mr. Siaka Stevens, has definitely brought progress, order and stability to Sierra Leone. We look forward to renewing our efforts to strive together with the international community for the further development of peace and progress on earth.
135.	Let me now highlight a number of matters which may be deliberated during this session of the General Assembly and which reflect certain aspects of Sierra Leone's foreign policy.
136.	My Government stands firmly committed to the Organization of African Unity [OAUJ, which enters into its second decade next year. The OAU has developed into a strong institution, capable not only of harmonizing the views of different African States but also of solving the difficulties which may from time to time occur among its members.
137.	In Africa we are plagued with different forms of imperialism which we can no longer tolerate. In the north of the continent we have for long endured the Middle East conflict. We had hoped that Security Council resolution 242 (1967) would be accepted by all parties as the basis for solving this particular conflict, but it seems that our hopes are not being fulfilled. In the south we witness the worst forms of inhumanity by man to man, an imperialism which seeks to enslave the soil of the African under the doctrine of white-skin racial superiority. The various resolutions of this Assembly condemning apartheid and racial discrimination have failed to have any effect on the racist regimes. In scattered pockets of the continent, colonialist Powers like Portugal continue to impose the yoke of colonialism and imperialist domination on peace-loving Africans in continued defiance of resolution 1514 (XV) and other resolutions of this body. Even those African States which have won their independence the hard way now face a new form of neo-imperialism. Certain big Powers not only directly interfere in their internal affairs, but even stir up internal subversion and mercenary activity in order to topple progressive African Governments not to their liking.
138.	Africa is the continent now zealously trying to evolve new and practical democratic patterns, utilizing some of the norms handed over by the erstwhile colonial masters, while at the same time inventing and applying political institutions which would project the African personality. My delegation implores the various Governments assailing the Independence of Africa to let us alone and give us a chance to make our own contribution to the cause of international peace.
139. The Middle East conflict seems to be oscillating between hope and despair. Towards the beginning of the year there was hope that an end to the conflict was in sight. As we meet during this session, those hopes seem to be receding into the distance. We have had problems of the kidnapping of personnel in Syria and southern Lebanon by Israel, and we join those who demand the unconditional repatriation of such kidnapped personnel. While these problems remain unsettled, we have been shocked at the recent killing of Israeli athletes at the Munich Olympic Games. Before reason could prevail, we witnessed military invasions against Lebanon, letter-bombs being sent to Israelis in different parts of the world, and a threat of the renewal of the conflict. My Government has developed friendly relations both with the Arab nations and with Israel, and it pains us to witness such carnage inflicted from time to time by either party.
140.. We have always been strong supporters of Security Council resolution 242 (1967). In a joint communique issued by my President, Mr. Siaka Stevens, and Emperor Haile Selassie I of Ethiopia in January this year, an appeal was made to the parties concerned to facilitate a peaceful settlement based on that resolution. My delegation fervently hopes that Mr. Jarring will be given the opportunity to solve this problem. Israel, in particular, should understand that it is in its own interest for the work of the Jarring mission to continue to a fruitful and successful conclusion.
141*. My delegation continues to propose, in addition to the Jarring mission, the convening of a peace conference on the Middle East conflict that would bring together all the partier concerned and recommend general guidelines based on the letter and spirit of Security Council resolution 242 (1967). The presence of the permanent members of the Security Council at such a peace conference would go a long way to justify the views of those who have been calling upon the permanent members not only to take effective steps within the United Nations framework to resolve the Middle East conflict but also to give their full support to Mr. Jarring.
142.	The permanent members of the Security Council owe it to the international community not to get directly involved in the Middle East conflict, even by the supply of arms; rather they should ensure the early withdrawal of Israeli armed forces now occupying Arab territories and enforce guarantees by both Israel and the Arab nations that neither will attack the other.
143.	Once again it is the bounden duty of my delegation to reaffirm my Government's stand condemning the apartheid policies of the racist regimes in southern Africa.
144.	The African States have tried to frame principles of peaceful coexistence in the Manifesto on Southern Africa. However, we all know that the colonialist and racist Powers have completely rejected the principles of the Manifesto, thereby making it quite clear that the subjected African people are left with no alternative but to intensify their armed struggle for the liberation of their fatherlands and the enjoyment of human dignity. In the face of the adamant opposition of the colonialist and racist Powers to peaceful change, my delegation is convinced that there is a need not only to recognize but also to assist the legitimate armed struggle of the liberation movements in southern Africa. We would emphasize the importance of working out specific programs at the international level for providing materials of practical use, and other forms of political solidarity, in such a way as to make a decisive contribution to the eradication of colonialism and racism in southern Africa.
145.	My delegation is fully prepared to support any action considered expedient to meet the South African menace. My country has already imposed the most severe restrictions on trade with South Africa and, in compliance with the decision taken by the OAU, my Government is committed to a policy of isolation, no-dialog, and the imposition of sanctions on the regime in South Africa.
146.	We shall do all in our power to ensure that the millions of black indigenous Africans of South Africa are treated with equality and human dignity, which is their rightful heritage.
147.	My delegation is deeply concerned that no effective steps have yet been taken to stop Portugal from conducting in Africa a war of liquidation, armed with the most modern military equipment, which it has undoubtedly acquired from its NATO friends. Indeed, we note with amazement that people who are loud in their condemnation of lapses in others are themselves so often guilty of the worst manifestations of double standards. Once again we call on those NATO Powers, without whose help Portugal really would be shown up in its real impotence, to desist from continuing their military and tacit support and to exert all the pressure of which they are capable to persuade their Portuguese friends not only to end brutalities against innocent victims in Guinea (Bissau), Cabinda, Mozambique and Angola but also to practice that humanitarianism which is such a cherished virtue of the NATO Powers.
148.	The situation in Southern Rhodesia remains precarious. The people of Zimbabwe have overwhelmingly rejected the proposals for a settlement  between the United Kingdom Government and the illegal regime of Ian Smith, and it is gratifying to note that the United Kingdom Government has accepted the Pearce Commission report. My delegation warmly welcomes that independent report, which truly reflects the political maturity and courage of the people of Zimbabwe.
149.	My delegation is of the view that the United Kingdom Government should now be more positive in its action and attitude towards Ian Smith and his clique, who have recently defied world opinion by restricting the movements of African nationalist leaders in Zimbabwe and continuing their suppression of the people of Zimbabwe. The Government of Sierra Leone calls on the international community to do its utmost to ensure that independence is mot granted to Southern Rhodesia before majority rule.
150.	It is my delegation's view that a national convention of all groups in Zimbabwe should now be summoned in order to decide the form of constitution on the basis of which that country should proceed to independence, and that all nationalist leaders detained should be released immediately so that they could participate in any discussion on the constitutional future of their country. The United Kingdom Government should assume the responsibility for summoning such a national convention, which should be afforded facilities freely and frankly to deliberate the burning issues involved and arrive at just solutions or acceptable compromises. Another independent commission, or even the Pearce Commission, could be entrusted with the task of arranging and servicing such a national convention.
151.	The question of Namibia continues to receive our constant attention. We note with grave concern that South Africa is at present using Namibia as a base for violating the territories of neighboring independent African States.
152.	I have already reiterated my delegation's commendation of the efforts being made by the Secretary-General as regards the Namibian problem and our hopes that the recent appointment of his personal representative will speedily bring to a successful conclusion the responsibility of the United Nations to protect the rights and interests of the people of Namibia and to lead them without delay to independence.
153.	My delegation must, however, express concern that the fate of the people of Namibia seems to be deliberately entrusted to the whims and caprices of the racist regime of South Africa. My Government has constantly opposed any form of dialog with that racist regime. However, in the interest of the rapid political advancement of the Namibian people, and notwithstanding the 1971 advisory opinion of the International Court of Justice  declaring the continued presence of the South African Administration in the Territory to be illegal, my Government did not oppose the holding of talks between the Secretary-General and the leaders of the racist regime. It now appears that progress is being stultified by the intransigence of the racist regime, which is putting all sorts of difficulties and obstacles in the way. My Government wants to stress that a clear and unequivocal commitment should be made by South Africa as regards the unimpeded attainment of independence by Namibia. My delegation would also stress that in our view the sole aim of the Secretary-General and his representative in their dealings with the South African regime should be to bring about the independence of Namibia as a free and independent sovereign State.
154.	My delegation is at a loss to understand with what justification certain great Powers continue to impose a yoke of servitude on a number of faraway countries with which they have no ethnic connexion. Those colonial Powers argue that territorial servitude must continue, either because the countries affected are too small to become economic or politically viable units or because they are culturally undeveloped or even because the inhabitants, after so-called referendums, prefer the status of colonial servitude. International co-operation on earth has now developed to the point where no nation, however small, however poor, is unable to govern itself; and no nation, however affluent or prosperous, is satisfied with being ruled by another. My delegation therefore once again appeals to all Powers having colonies, or what look like colonies, in Africa, in Asia, in America and in Oceania to take immediate steps to grant those subjected peoples a free and full measure of independence. If they really like you, they will thereupon enter into all sorts of bilateral treaties with you, and you can continue to help them. The international community would then be satisfied that your new relationship is not one of colonial master and subjected servant, but an association of free and independent States. Refusal by the colonialist Powers to grant their charges independence can only leave a sour taste in one's mouth and unsavory conclusions about disguised economic and political exploitation.
155.	My delegation continues to be concerned with the situation in VietNam and condemns most vehemently the indiscriminate bombing of North VietNam which has been causing so much suffering, deprivation and hardship to the heroic VietNamese people. We still believe that lasting peace can be achieved in VietNam only when the political realities of the situation are taken into account.
156.	We therefore urge that serious negotiations for a settlement at the Paris talks should not only respect the inalienable right of the entire people of Viet-Nam, North and South, to effective self-determination and true independence without outside interference by any nation, large or small, but should also create the facilities for the two opposing political forces to come together and solve their internal problems and differences on the basis of equality, mutual respect and mutual non-elimination.
157.	My delegation is convinced that peace can come to the countries in IndoChina only if all foreign forces are removed from the area and the IndoChinese peoples are allowed to work out a settlement with no outside or foreign interference. We therefore join those who call for the withdrawal of all foreign forces from that area.
158.	My delegation is disturbed by the fact that, in the process of the withdrawal of United States military personnel and other combatant troops from South Viet-Nam, the conflict continues to be extended to Laos and Cambodia by intensive bombing and fighting, resulting in irreparable loss of life and property in those countries. The peoples of those countries must be left in peace, without any outside interference, to settle their differences and problems. 
159.	As far as the problem of Korea is concerned, I should like to make it clear that my Government has developed very friendly ties with both North Korea and South Korea. We have impressed on those two States the fact that they must realize that they are brothers.
160.	My delegation continues to support the peaceful reunification of Korea without any outside interference. We feel that it is high time that the rights of the heroic people of Korea were recognized so that they can harmonize their differences and take their legitimate seat in the councils of the nations. We are indeed hopeful that the process of peaceful reunification will gain momentum within the shortest possible period of time.
161.	My delegation is extremely happy at the result of the recent summit conference between Prime Minister Indira Gandhi of India and President Bhutto of Pakistan and we hope that these talks will continue with fruitful results for India, Pakistan and Bangladesh, and with a happy solution to the problem of repatriation of prisoners of war and a lasting peace in the Indian subcontinent. We trust that the many points of the Simla Agreement will be honored by all parties, and that Bangladesh will soon take its rightful place in the comity of nations.
162.	Germany is in more or less the same position as Korea, and the German peoples have for more than a quarter of a century remained apart. My delegation welcomes the talks which have been taking place between the two German States. Last year I expressed the hope from this podium [1949th meeting] that the evident entente in East-West relations would result in removing all obstacles in the way of the people of Germany being represented in this world Assembly.
163.	My delegation is deeply concerned at the fact that a great nation like Germany is still outside the United Nations. We are convinced that the time is ripe for Germany to play its part on the international scene. While we would not like the General Assembly to enter into discussions which might tend to magnify the differences between the two brother States, we would appeal to this session of the General Assembly to look at the German problem constructively in order to bring about a solution to the question of the admission of Germany into this world body. If the two parts of the same country still prefer to go their separate ways, we should respect their inclinations and facilitate their entry as two brother States. Twin States may soon recognize that it is better for them to become unitary than to remain divergent. The decision however should be theirs and not ours.
164.	The past year has been truly called the year of international detente. We have witnessed a general rapprochement in international relations. The super-Powers have realized that there is little to gain by open confrontation and much to profit from in. a policy of friendship. My delegation welcomes this diplomatic thaw.
165.	In particular, we must congratulate the Secretary- General for emphasizing this international detente in the introduction he prepared to his report on the work of the Organization [A/8701/Add.l]. The Secretary-General has made a realistic assessment of present trends in inter-national relations and the Sierra Leone delegation endorses that realistic assessment. In this, his first introduction to an annual report, we can mark his long experience in diplomacy and his keen insight into present-day power realities in the world. My delegation agrees with the Secretary - General that the current detente among the great Powers is a historic development of the highest importance. The Secretary-General has, however, reminded us that we should not be too euphoric about this development since previous post-war indications of detente failed to materialize into a durable relaxation of international tensions. However, my delegation is happy that the super-Powers are coming together and are giving every indication that they realize that it is better to beat their swords into ploughshares and their spears into pruning-hooks. My delegation welcomes this evident policy of the great Powers to confront each other without warlike belligerency, the tendency to minimize the military aspects of power in great-Power relationships, and the evident emergence of an era of negotiation, an era of dialog and contact among the bigger brothers of the international community.
166.	My delegation also supports the thesis of the Secretary-General that the very fact of this international thaw calls for stronger vigilance and, we would stress, vigilance on the part of the nations of the third world, The super-Powers have embarked on a policy of detente because, among other reasons, they feel that the third world is becoming important. It is apparent, for example, that the third world, commanding a majority in the United Nations General Assembly, can adopt resolutions which, to say the least, might prove embarrassing to the super-Powers if they continued in open confrontation one against the other.
167.	The tendency unfortunately seems to be for great Power ddtente to lead to great-Power recognition of exclusive spheres of great Power influence in various areas of international relations. The great Powers are coming to realize that with the growing democratization of the United Nations system they will not be getting their own way, particularly in the United Nations General Assembly, They are therefore devising a system of arrogating to themselves the responsibility for deciding the major issues of the world outside the United Nations, and many of those issues fundamentally touch the life and the very existence of the countries of the third world.
168.	My delegation wishes to stress that this tendency is not in the interest of the United Nations in general nor of the developing countries in particular. The latter are now being sacrificed as pawns in super-Power politics. It is for that reason that my delegation whole-heartedly supports the call of the Secretary-General for all and sundry to realize that the super-Powers ought to accept the fact that the United Nations, their own creation, should be the central institution for harmonizing international action. We ought jealously to guard against the great Powers taking important problems away from the United Nations system to solve them in accordance with their own desires and inclinations. 
169.	The Secretary-General has warned that twice in this century world wars have resulted from the shortcomings of the old diplomacy in regulating the relations of the international community within the ambit of the policies of the powerful States [see A/870.1/Add. 1, p. 2]. The League of Nations was born because the members then genuinely felt that some order must be brought into the chaotic relationships of the international community. The League of Nations came to an end because, inter alia, the great Powers decided to solve the important and basic problems outside the League system.
170.	The United Nations was conceived 27 years ago to save succeeding generations from the scourge of war. We must be careful that the United Nations does not suffer the fate of the League, because the super-Powers want to make themselves the rulers of the United Nations by solving world problems without reference to this Organization. The problems facing the Middle East, those facing Southern Rhodesia, those facing Namibia, those facing Korea, those facing the IndoChina peninsula, those facing the world monetary system, those facing world trade, are all of great concern to the international community and should be solved with the genuine co-operation of all the members of the international community. The tendency, however, is for certain great Powers to insist that those problems should be solved by reference to them and them alone. That tendency must be resisted.
171.	It is not only the great Powers which are prone to weaken the structure and efficacy of the United Nations by taking the solution of problems outside this Organization. Certain smaller States are equally guilty. The Secretary- General in his introduction has drawn attention to the fast that measures to reach solutions in countries such as Koraa, India and Pakistan, and Germany are being taken outside the United Nations. While my delegation welcomes the efforts of smaller countries and countries which cannot be regarded as super-Powers to reach amicable solutions of their domestic or regional problems, nevertheless we would beg that the United Nations be brought more and more closely into the negotiation of such solutions. The Secretary-General has aptly advised that
"The United Nations provides, or should provide, the means by which all nations, great and small, participate on a basis of sovereign equality in the political process of establishing and maintaining international peace and security, in facing common problems through co-operation, and in planning and organizing for a better future." [A/8701/Add. 1, p. 2.J [A/8701/Add. 1, p. 2.}
If the United Nations is to fulfill that role, then we, its Members, should realize that some changes ought to be made in its structure.
172.	The United Nations was conceived when the circumstances prevailing in the world were totally different from what they are now. My delegation believes that the Charter of the United Nations ought to be reviewed and improved to take account of the changed conditions and in particular to ensure that the Organization is not impotent when effective action is required. It is necessary to strive hard for changes in the Charter to give more regulatory powers to the General Assembly, to expand the membership of the
Security Council, to review its functions and efficacy and to amend the veto powers to take account of the views of the third world, generally known as the developing countries.
173.	The United Nations, despite its shortcomings, remains, if properly utilized, an effective institution for maintaining international peace and harmonizing inter-national relationships. It has been correctly stated that if the early fathers had not founded the United Nations after the Second World War necessity would have dictated that the institution, be established within 10 years after that event. We should not now allow the detente prevailing among the super-Powers to kill the United Nations or even to frustrate the attainment of its lofty ideals.
174.	In spite of the apparent relaxation of tension among the super-Powers and a clearly noticeable improvement in the political atmosphere in Europe, there is nevertheless increasing competition among the same super-Powers in. certain other regions, and especially in the seas and oceans. It is therefore absolutely necessary for the United Nations to do all in its power to promote a better climate so far as the call for world disarmament is concerned.
175.	Last year my delegation endorsed the proposal for a world disarmament conference at the level of the United Nations. We then pointed out that a nuclear holocaust would affect not only the super-Powers but also all the other nations of the world. We therefore advocated that the superpowers should recognize that the peace-loving nations of the earth had an equally potent interest in disarmament and peace research.
176.	In this connexion my delegation welcomes the agreements signed in Moscow by the United States and the Soviet Union during President Nixon's visit in May of this year. The Strategic Arms Limitation Talks symbolize the existing nuclear parity between the two super-States. We believe that it is a hopeful sign that the super-Powers, possessors of such awesome weapons, now recognize the futility of continuing the nuclear arms race. My delegation expresses the hope that the super-Powers will now turn their attention towards devising a more comprehensive agreement on limiting offensive and defensive nuclear weapons, bearing in mind the necessity for a newer definition of the term "aggression". Indeed my delegation is of the opinion that at this session of the United Nations General Assembly representatives should continue the debate on the meaning of the term "aggression".
177.	At the moment disarmament matters are being discussed in two separate forums. There is, first, the Conference of the Committee on Disarmament, which meets regularly in Geneva. There are also the bilateral arms negotiations taking place, between the United States and the Soviet Union. My delegation recognizes the value of the existing machinery for disarmament negotiations. We must repeat, however, that if these are to be successful all the nations of the world ought to be involved. We therefore stress the necessity for examing all disarmament questions on a broad basis in a world disarmament conference at which it will be possible for all States to express their views. It must be recognized, however, that such a conference need not prejudice the usefulness of the existing machinery for disarmament negotiations. This strategy becomes imperative since, in spite of all the talks taking place, in spite of all the background negotiations, in spite of all the treaties, such as the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)], which have been signed, nuclear tests continue. The opportunity for the world to come together in a world disarmament conference should engender hopes for complete disarmament even if that would take some time to achieve.
178.	The issue of international terrorism should be the concern of the entire international community. The incidents of hijacking of domestic airlines and armed attacks against innocent passengers should be the concern of all of us. It is no excuse that these savage acts may be directed against particular countries or peoples; as long as they involve attacks on commercial airlines and international gatherings such as the last Olympic Games in Munich they are in fact a danger to all mankind. International terrorism has degenerated into criminal kidnapping of ambassadors and top executives and even innocent school-children. Heaven only knows where it will end if concerted action is not taken to deal with this scourge. The entire international community must join in eradicating it.
179.	It is unfortunate that certain Western countries are creating the impression that African States, among others, are opposed to the inclusion of this item on the agenda [item 92]. No truly responsible country could oppose the inclusion of such an important item, which concerns the safety of all of us.
180.	However, any resolution on this subject which would tend to interfere with the genuine liberation movements in colonial territories or expose them to armed attacks by the racist regimes of South Africa, Southern Rhodesia and Portugal will be strongly opposed by my delegation, for the right to self-determination for all the colonial peoples of the world is one of the basic principles enshrined in the Charter of the United Nations, and for its attainment the liberation movements are a necessity. In this connexion, it is imperative that the term "terrorism" be clearly defined before the matter is debated.
181.	The problems which attend great-Power detente are not political only: there are also economic problems, as can be seen from the results of the third session of UNCTAD. My Government continues to be greatly disturbed at the existing wide gulf between the developed and the developing nations and UNCTAD's failure at that session to arrive at effective measures to narrow that gap. We firmly believe that the developed nations must be willing to help the developing nations in their just struggle for economic independence and social advancement.
182.	As far as the Government of Sierra Leone is concerned, the results of the third session of UNCTAD were most disappointing. Many resolutions adopted in Santiago were not commensurate with the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] or with resolutions adopted at earlier sessions of UNCTAD or of the United Nations. More than half of the resolutions adopted at the third session were not supported by the Governments of developed countries, which therefore could not be expected to implement them. The impression left was that the Governments of the developed countries wanted to replace the multinational framework of negotiations by bilateral relations with developing countries- bilateral relations which the world still condemns in the existing system of international trade and developmental aid.
183.	My Government prefers the multinational approach to the solution of international trade and other inequalities rather than the bilateral approach. We are sovereign States even if we may be classed as poor, developing States. It is in our view necessary to make development aid become, not a weapon of division, but an instrument for real development, an instrument for co-operation and integration not only among the countries of any particular region but also among recipients and donors as a group rather than as individual States.
184.	My Government will therefore continue to play its proper role in the task of UNCTAD particularly in reducing the trade gap between the developing and the developed countries. My delegation would favor a review of the shortcomings and failures of the third session of UNCTAD, particularly in so far as developing countries are concerned, so that we can all co-operate to make the fourth session of UNCTAD a real success. My Government calls for cooperation between the developing countries and the developed countries. We strongly believe that the developed nations must be willing to help the developing nations in their just struggle for economic independence.
185.	Sierra Leone, for example, continues to import brushes to keep our tables and floors clean when we produce the timber that provides the handles for the brushes, the piassava that provides the bristles and the iron ore which provides the steel clips to fix the piassava to the wood. We are not alone in such experiences and, to make matters worse, efforts have been made and still are being made in some developed countries to replace natural products by synthetic substitutes. My delegation pleads with the developed countries to take all appropriate measures to discourage production of synthetics and substitutes, particularly those competing directly with the natural products of the developing nations.
186.	I have already pointed out that great-Power detente might lead to many economic problems for us, the developing countries. We must realize that new forms of co-operation among the super-Powers might lead to greater economic exploitation of our natural, God-given resources. When only one great Power was exploiting a particular country, and another great Power was, so to speak, fighting the former, developing countries were kept poor. Now that the great Powers are resolving some of the differences among them and can therefore harmonize their efforts.in exploiting developing countries, the future is indeed bleak.
187.	This calls for very serious and quick thinking on the part of the entire international community. If politically developing countries have been achieving their objectives, we ought not to fail economically. A number of developing countries still have a few reserves of natural resources left which they can exploit. It is necessary for the international community to ensure the proper and orderly exploitation of these natural resources in the interest of the inter 
national community in general and of the specific areas or regions in particular.
188.	One such store of natural resources is in our territorial seas. My delegation therefore whole-heartedly welcomes the idea of holding a conference on the law of the sea in 1973, in accordance with a decision taken during the twenty-fifth session of this Assembly [resolution 2750 (XXV)]. As a coastal State, Sierra Leone attaches paramount importance to that conference for our economic development. In 1970 Sierra Leone proclaimed an extension of its territorial waters to 200 nautical miles. In so doing, we gave full consideration to the safeguarding of innocent passage for international commerce and scientific research geared towards the peaceful exploitation of the sea-bed.
189.	Our sea resources in many cases represent the potential economic means we have left for our economic development. Ocean technology now enables considerable exploitation, which can take place as far as the 200 nautical-mile limit. My Government agrees with those who insist that adjacent marine resources should be used for the benefit of coastal and neighboring land-locked States, and that far-away nations should not come to depredate such marine stocks any more.
190.	Before I conclude, I should like briefly to mention a matter which touches the continued existence of the United Nations.
191.	Certain countries have recently complained that the United Nations scale of contributions should be revised and that their own percentages should be reduced. My delegation wishes to stress that the scale of contributions does take into account the principle of equality. If an equation were devised to show the relative per capita incomes in the Member States, such an equation would more or less correlate with the percentages in the United Nations scale of assessments. My delegation therefore does not support any policy of reducing individual assessments within the entire scale.
192.	However, we should take cognizance of the fact that a number of new nations have been admitted into the Organization. These new nations must of course support the United Nations in accordance with the formula which has been devised. Care should be taken not to over finance the Organization, or reduce the over-all budget. Granted the optimum budget for any period, the burden of financing should be worked cut and shared among the various
Members. This may of course result in the reduction Of any individual Member's contribution in any particular year.
193.	My delegation would, however, warn that no action should be taken which would reduce the over-all budget of the Organization. Any such reduction would result in a lowering of standards as regards the caliber of staff being recruited, in a reduction of technical assistance to the developing countries and in the general ineffectiveness of the Organization. We therefore appeal to those who want a reduction not to shut their eyes to the dangers which might ensue from such a course.
194.	We look forward to the great occasion of celebrating 1973 as the twenty-fifth anniversary of the proclamation of the Universal Declaration of Human Rights. My delegation has read with interest the report introduced in the Third Committee by the Director of the Division of Human Rights [A [8820] and we congratulate the Division on the steps taken to secure the effective recognition of these rights particularly as they concern racism and racial discrimination. My delegation pleads that the axe of economy should not prejudice the work of the Division of Human Rights. The Director has outlined areas in which the effectiveness of human rights can be intensified. We should particularly emphasize the efforts being made to eliminate racism and racial discrimination, and we entertain the hope that the twenty-fifth anniversary will usher in an era of intensive and concerted action in this field and in the enhancement of the principle of self-determination.
195.	We must not forget the un-ostentatious but nevertheless important work being performed by the United Nations High Commissioner for Refugees, particularly during this year in which momentous numbers of refugees had to be reinstated within a short period of time in the Indian subcontinent.
196.	Finally, in concluding this statement I wish to reaffirm my country's unflinching confidence m the United Nations as the only saving grace for mankind in this age of distrust, of economic exploitation and of great-Power rivalry. We in Sierra Leone believe that only the United Nations will ensure justice and economic and social progress for the oppressed peoples of the world. We will therefore continue to give our utmost support materially and otherwise towards the progress and advancement of our Organization.
